EX PARTE QUAYLE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/30/22.  These drawings are acceptable.

Claim Objections
Claims 2-14 and 16-31 are objected to because of the following informalities: In claim 2, line 2, “the rivet element provision unit comprises” is objected to because “the rivet element provision unit” as defined as comprising a spiral conveyer in independent claim 12. Therefore it is recommended in claim 2, line 2, to insert - -further- -before “comprises”; In claim 4, line 2, reference to “claim 12” is objected to because “spiral pot” limitation is not supported by claim 12. Therefore it is recommended in claim 4, line 2 to change “12” to - -3- -. In claim 8, line 2, “the spiral conveyors” is not supported by “claim 12” therefore it is recommended in claim 8, line 2 to change “12” to - -2- -. In claim 12, line 1, “with” is objected to because it is grammatically awkward in the context used, therefore it is suggested to change “with” to - -comprising- -. In claim 17, line 1, “with” is objected to because it is grammatically awkward in the context used, therefore it is suggested to change “with” to - -comprising- -, and to insert - -and- - after “elements,”.  Claim 20 is objected to because “a spiral conveyor,” “a pick-up region,” and “a rivet element receptacle” have already been introduced as claim 20 includes the limitations of claim 12, therefore is recommended to change “a spiral conveyor,” to - -the spiral conveyor,- -, change “a pick-up region,” to - -the pickup region,- -, and change “a rivet element receptacle” to - -the rivet receptacle,- -. 
In claim 21, line 2, “the rivet element provision unit comprises” is objected to because “the rivet element provision unit” as defined as comprising a spiral conveyer in independent claim 17. Therefore it is recommended in claim 21, line 2, to insert 
- -further- - before “comprises”; Claim 23 is objected to because “spiral pot” is not found in claim 17, therefore it is recommended in claim 23, line 2, to change “17” to 
- -22- -; Claim 24 is objected to because in the specification the spiral pot receptacle receives the spiral pot and does not receive the spiral, therefore in claim 24, line 2, it is recommended to change “spiral,” to - -spiral pot,- -. Claim 27 is objected to because “the spiral conveyors” in line 2 of the claim 1 is not supported by claim 17, therefore it is recommended in claim 27, line 1, to change “17” to - -21- - and in line 2, change “has” to - -further comprises - -.  Claim 31 is objected to because in the specification the spiral pot receptacle receives the spiral pot and does not receive the spiral, therefore in claim 31, line 9, it is recommended to change “spiral,” to - -spiral pot,- -.
Appropriate correction is required.




Allowable Subject Matter
Claims 2-14 and 16-31 are objected to and would be allowable pending correction of the minor informalities.
Claim 32 is allowed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 2,	Line 2, insert - -further- - before “comprises”.
Claim 4,	Line 2, change “12” to - -3- -.
Claim 8,	Line 2, change “12” to - -2- -.
Claim 12,	Line 1, change “with” to - -comprising- -.
Claim 17,	Line 1, change “with” to - -comprising- -,
		Line 2, after “elements,” insert - -and- -.
Claim 20,	Line 2, change “a” to - -the- -,
		Line 3, change “a” to - -the- -,
		Line 4, change “a” to - -the- -.
Claim 21,	Line 2, insert - -further- - before “comprises”.
Claim 23,	Line 1, change “17” to - -22- -.
Claim 24,	Line 2, change “spiral,” to - -spiral pot,- -.
Claim 27,	Line 1, change “17” to - -21- -;
		Line 2, change “has” to - -further comprises- -.
Claim 31,	Line 9, change “spiral,” to - -spiral pot,- -.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        






July 15, 2022